DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 15 February 2021 has been considered by the Primary Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (CN2019111910291).
Drawings
The drawings filed 30 November 2020 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because it fails to recite any process steps.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS FOR PRODUCING A NANOTEXTURED SURFCAE ON A SUBSTRATE.
Claim Interpretation
The Primary Examiner interprets the term “nanotextured surface” in accordance with the instant specification at [0015] as a surface having an average surface roughness of 30 nm to 500 nm.
The Primary Examiner interprets the phrase “sintered to the substrate” in claim 4 in accordance with the instant specification at [0047] as the particle’s being sintered by the deposition process, as opposed to a post-deposition sintering.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitada et al. (US 8,834,964 B2).
With respect to claim 1, Kitada teaches a process for producing a nano-to-submicron textured surface (i.e., “a nanotextured surface”) on a substrate [abstract; 5:35-6:2]. The nanotextured surface is deposited by the combustion chemical vapor condensation (CCVC) process: CCVC is the preferred method of making powders in the present invention. The CCVC process…is existing technology and one of skill in the art can make nanopowders…using this process. As an example, one proprietary CCVC method uses nGimat Co.’s NANOMISER device” [6:21-27]. Kitada specifically teaches: “The key to the present invention is to immediately take the freshly formed nano and ultrafine powders, while still in their original gas flow, and to use them to deposit strongly bonded, abrasion-resistant coatings…” [6:63-67]. Kitada further teaches: “To ensure the best bonding, some substrates can be heated prior to coating. …In embodiments of the present invention, the substrate can be heated separately, prior to coating, or directly by the [CVCC] process” [7:20-26].
Tikkanen et al. Characteristics of The Liquid Flame Spray Process. Surface and Coatings Technology. 90 (1997) 210-216 is cited as a teaching reference [MPEP 2131.01(II)] describing the liquid flame spray (LFS) process. Tikkanen teaches that the LFS process is a reactive synthesis technique wherein a precursor is dissolved in a solvent and atomized through the combustion flame. Subsequent thermochemical reactions involve the removal of the solvent and production of nanoparticles. Using the nanoparticles, it is possible to produce nanograined coatings. Specifically, precursor is atomized by and entrained in hydrogen gas, where it is delivered to the combustion flame to produce nanoparticles, the nanoparticles subsequently traveling to the substrate [p. 210, col. 2 – p. 211, col. 1; Fig. 1; and p. 210, col. 2].
Consequently, it is the Primary Examiner’s position that, in teaching CCVC/flame spraying, Kitada is inherently teaching a process comprising: (a) introducing a precursor into a stream of a carrier gas; (b) forming nanoparticles from the precursor within the stream of the carrier gas; (c) disposing a substrate in the stream of the carrier gas such that a surface of the substrate faces the carrier gas; (d) heating the surface of the substrate facing the carrier gas; and (e) delivering the nanoparticles to the surface of the substrate facing the carrier gas to produce a nanotextured surface.
With respect to claim 4, insofar as Kitada teaches all of the claimed composition and process limitations, it is the Primary Examiner’s position that the deposited film inherently possesses the same physical properties as claimed [MPEP § 2112.01].
With respect to claim 9, Kitada teaches an exemplary particle size of 150 nm [6:61].
With respect to claims 12 and 13, Kitada anticipates the limitations of these claims by disclosing the CCVC process (see above). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al. (US 8,834,964 B2).
With respect to claim 3, Kitada teaches the CCVC process which, as evidenced by Tikkanen, typically atomizes the precursor. Vaporization is not disclosed. Nevertheless, it is the Primary Examiner’s position that any means of entraining a precursor in the combustible gas flow would have been readily obvious to one of ordinary skill in the art, based on the desired composition of the coating.
Claims 2, 5-8, 10, 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al. (US 8,834,964 B2), as applied to claim 1 above, further in view of Bookbinder et al. (US 10,155,361 B2).
With respect to claim 2, Kitada teaches increasing the hydrophobicity of the surface via “a treatment using surface energy lowering chemical agents” [10:1-3]. Kitada does not specify that the treatment is the application of a coating material. Bookbinder teaches the production of a hydrophobic surface by applying a layer of nanoparticles to a substrate. The process further comprises applying a capping (i.e., a coating) layer to the nanoparticle layer [2:43-48]. It would have been obvious to one of ordinary skill in the art to modify the process of Kitada so as to apply, as the surface energy lowering chemical agent, a capping layer thereto. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of achieving the desired hydrophobic surface.
With respect to claims 5-6, Kitada does not specify the composition of the nanoparticles. Bookbinder teaches that the nanoparticles recited in this claim are known hydrophobic-coating producing nanoparticles [9:28]. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any one of these based on the desire and expectation of successfully forming a hydrophobic coating. 
With respect to claim 7, Bookbinder specifically teaches, as the capping layer, a perfluoropolyether silane [14:25].
With respect to claim 8, Bookbinder does not specifically teach the deposition methods of the polyfluorethersilane. Nevertheless, it is the Primary Examiner’s position that the claimed processes are conventional in the art for the application of a fluorinated silane coating layer.
With respect to claim 10, Kitada teaches a contact angle greater than 120° [10:3].
With respect to claim 11, since Kitada in view of Bookbinder teaches all of the claimed composition and process limitations, it is the Primary Examiner’s position that the deposited film inherently possesses the same physical properties as claimed [MPEP § 2112.01].
With respect to claim 14, Bookbinder teaches that a greater surface roughness results in greater adhesion of a nanoparticle film to the substrate [1:24-30]. Consequently, surface roughness is a result-effective variable and it would have been obvious to one of ordinary skill in the art to optimize the surface roughness by routine experimentation, absent evidence of criticality. MPEP § 2144.05.
With respect to claim 15, thickness of the nanotextured surface is also a result-effective variable: it must be thick enough to provide the desired coverage while not being so thick as to be unnecessarily wasteful of material. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the nanotextured surface by routine experimentation, absent evidence of criticality. MPEP § 2144.05.
With respect to claims 16 & 17, Kitada specifically discloses the substrate temperature, as well as degree of softening (i.e., viscosity), as result-effective variables affecting the interaction of the particles with the substrate  [7:20-8:4].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rajala et al. (US 2009,0104369 A1) and Jiang et al. (US 2010/0203287 A1) are both representative of the state of the art of flame spray deposition of nanoparticle coatings on substrates to increase the hydrophobicity thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
6 May 2022